In satisfaction of the charge of robbery in the third degree, defendant pleaded guilty to attempted assault in the second degree and was sentenced to 60 days in jail and five years’ probation. Her attorney seeks to be relieved of representing defendant on appeal on the basis that there are no nonfrivolous issues that may be raised. Upon our review of the record, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of attempted assault in the second degree. Inasmuch as County Court could have imposed a much harsher sentence, we do not find that it abused its discretion under the circumstances presented. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw must be granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.